PER CURIAM.
We concur fully in Judge Platt’s opinion. Incidentally reference may be made to our recent decision in A. L. Causse Co. v. U. S., 151 Fed. 4 (Dec. 4, 1906), where we held that certain cherries were not “preserved in their own juice” when the juices which were retained in them only tended to produce their decay. In the case at bar the preservative qualities are found in the juice itself, the boiling of the pineapple in the juice and the hermetically sealing of the contents in the tin cans.
The decision is affirmed.